DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive.
In response to applicant’s remarks, pages 12, in which new limitation “binary configuration parameter” is further added to at least claim 17.  This feature is found in references as applied below.
Other issues are also addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claims 1 – 13, the added limitations “second circuitry” and “third circuitry” are not unclear for being undefined as to what they are or lacking functional/operational description.
Appropriate correction/clarification is required in order to overcome this type of rejection.

Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claims 1 and 13 are incomplete for omitting structural cooperative relationships with the other elements claimed in the neuro-synaptic core.  These circuitries are technically disconnected from the first circuitry.
Appropriate correction/clarification is required in order to overcome this type of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 17 – 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild et al. (above) in view of Alvarez-Icaza Rivera et al. (US 2015/0254551) or Tomkins et al. (US 2007/0288410), or Paul et al. (US 2018/0107922).
Regarding claims 17 and 21, Wild et al. disclose a processor (figs. 1 – 9 and all related texts) comprising: 
a memory (para 0015, 0028, 0055, etc…); and
a processor (para 0092, 0093, 0144, 0153, etc…) comprising a plurality of first neuro-synaptic cores (para 0022, 0023, 0060, etc…); a first neuro-synaptic core (for example fig. 1) comprising first circuitry (for example fig. 9) to: 
configure the first neuro-synaptic core as a neuron core responsive to a first value specified by a configuration parameter (para 0097, “first value of a synaptic weight…”); and 
configure the first neuro-synaptic core as a synapse core responsive to a second value specified by the configuration parameter (para 0097, “a second value of the synaptic weight…”.  See also para 0106, 0129, 0144, 0161, and also texts in claims 1 and 10).

As with claim 17:
access neural network (fig. 1) parameters and configure a plurality of neuro-synaptic cores (para 0023, 0060, 0105, etc…) to implement a neural network specified by the neural network parameters (para 0106, 0129, etc…),


Regarding claim 22, Wild et al. also disclose the processor of Claim 1, further comprising a second neuro-synaptic core comprising second circuitry (para 0060 discloses the neuromorphic computing hardware having a plurality of cores, inherently including a second core with second circuitry) to: 
configure the second neuro-synaptic core as a neuron core responsive to the second value specified by the configuration parameter (para 0023 disclose messages sent from core to core, i.e. the value is sent to multiple cores, including the first and second cores); and 
configure the second neuro-synaptic core as a synapse core responsive to the first value specified by the configuration parameter (similarly shown above according to para 0023).

Regarding claim 18, Wild et al. also disclose the processor of Claim 1, wherein the synapse core is to store synapse weights (see abstract and para 0097, 0106, etc…) and the neuron core is to store neuron membrane potentials (see para 0025, 0064, 0074, 0082, etc…).

Regarding claim 19 Wild et al. also disclose the processor of Claim 1, wherein the neuron core is to generate a neuron spike responsive to a neuron's membrane potential exceeding a threshold (see para 0025, 0064, 0074, and 0082) and send the neuron spike to a 

Wild et al. disclose claims 17 – 19, 21 and 22 as shown above except the values are binary.  This feature is taught:
Alvarez-Icaza Rivera et al. (para 0015, 0038, 0039, 0040, 0042, 0044, 0046 – 0049, etc...),
Or	Tomkins et al. (para 0164, 0176),
Or	Paul et al. (para 0139).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the prior arts as cited above, so that the values include any representation of information capable of being held in a computer system (Paul et al. para 0139).

Claims 23 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild et al. (above) in view of Alvarez-Icaza Rivera et al. (US 2015/0254551).
Regarding claims 23 – 26, Wild et al. disclose the system of Claim 21, except further
comprising a network interface to transmit results generated by the neural network; a display to display the results generated by the neural network, and a cellular communication interface; and a battery communicatively coupled to the processor.
	These features are taught by Alvarez-Icaza Rivera et al. (para 0095 discloses “network interface”…; a display 306 is shown in fig. 18, para 0093; cellular communication interface (para 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the features taught by the prior arts as cited, to provide a multiplexed neural core circuit (para 0005, 0006).

Allowable Subject Matter
Claim 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LY D. PHAM

Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        April 5, 2021